Citation Nr: 1503459	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1949 to July 1970.  The Veteran passed away in January 1999; the appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  The appellant timely appealed that decision.  

This case was initially before the Board in December 2013, when it was remanded for further development.  It has been returned to the Board for further appellate review at this time.  

There is a September 2014 rating decision in the virtual record.  However, there is no notification to the appellant of that decision in accordance with 38 U.S.C.A. § 5104(a) and 38 C.F.R. § 3.104(a) in the claims file.  The Board finds that the September 2014 rating decision was not promulgated, and therefore, it is not considered a final, binding decision in this case.  See Sellers v. Shinseki, 25 Vet. App. 265, 274 (2012); see also Murphy v. Shinseki, 26 Vet. App. 510, 515-16 (2014).

The appellant had been represented by a private attorney since April 2013.  The In May 2014, that private attorney submitted a letter withdrawing representation of the appellant.  The Board sent the appellant a letter in November 2014 in order to clarify her representation and to give her an opportunity to appoint a subsequent representative if she so chose.  No response to that letter has been received at this time and the Board will proceed with adjudication at this time as if the appellant is unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  Resolving all doubt in the appellant's favor, the Veteran served in the Republic of Viet Nam and died due to lung cancer related to that service.

CONCLUSION OF LAW

The criteria for establishing service connection for cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The Board concludes that the VCAA does not preclude the Board from adjudicating this claim, because the Board is taking action favorable by granting service connection for the cause of the veteran's death.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Service incurrence for certain diseases, including respiratory cancers as in this case, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id. 

The death certificate reflects that the Veteran died in January 1999 due to lung cancer of 5 months' duration.  It is not claimed or shown that lung cancer was present in service or manifested within the first post service year.  The Veteran was not service connected for any disability during his lifetime.  It is claimed that the Veteran had some service in the Republic of Viet Nam and that the lung cancer may be presumed to have resulted from his exposure to Agent Orange.  

The record reflects that the Veteran was in receipt of the Purple Heart Medal from service during the Korean Conflict.

The appellant has claimed that the Veteran was exposed to herbicides as a result of his military service in the Republic of Vietnam, and therefore his lung cancer should be presumptively service connected.  More specifically, in her October 2012 notice of disagreement, she stated that the Veteran was stated in Okinawa, Japan from which he traveled to DaNang, Vietnam in 1966 in performance of his duties as a Cryptographer and Communication Chief.  

In support of the herbicide exposure assertion, the appellant submitted a buddy statement from R.E.R., dated October 2011, which indicated that he served with the Veteran and that he remembered seeing the Veteran approximately five miles from DaNang, Vietnam at Christmas time in 1966, when the Veteran was traveling to deliver communications or crypto equipment to a different base; he stated that the Veteran stayed one or two nights at the First Marine Division barracks before proceeding to the First Marine Division, Aircraft Wing section.

There is nothing in the service personnel records to establish service in the Republic of Viet Nam.  However, they do establish that he was in Okinawa during the period in question and it is conceivable that he was sent to the Republic of Viet Nam on a temporary assignment without it appearing in his personnel records.  Resolving all doubt in the appellant's favor, the Board finds that the Veteran was in the Republic of Viet Nam during the period in question and exposure to herbicides is conceded.  It follows that lung cancer may be presumed to have been incurred in service and that service connection for the cause of the veteran's death is warranted.   


ORDER

Service connection for cause of the Veteran's death is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


